                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       DANIEL W. RIVADA,                                 Case No. 17-cv-06895-LB
                                  12                      Plaintiff,                         ORDER GRANTING PLAINTIFF'S
Northern District of California
 United States District Court




                                                                                             MOTION FOR SUMMARY
                                  13               v.                                        JUDGMENT AND DENYING
                                                                                             DEFENDANT’S CROSS-MOTION FOR
                                  14       NANCY A. BERRYHILL,                               SUMMARY JUDGMENT
                                  15                      Defendant.                         Re: ECF Nos. 14, 21

                                  16

                                  17                                            INTRODUCTION
                                  18         Plaintiff Daniel Rivada seeks judicial review of a final decision by the Commissioner of the

                                  19   Social Security Administration denying his claim for Supplemental Security Income (“SSI”)

                                  20   benefits under Title XVI of the Social Security Act.1 Mr. Rivada moved for summary judgment,

                                  21   and the Commissioner opposed the motion and filed a cross-motion for summary judgment.2 All

                                  22   parties consented to magistrate-judge jurisdiction.3 Under Civil Local Rule 16–5, the matter is

                                  23   submitted for decision by this court without oral argument. The court grants Mr. Rivada’s motion

                                  24

                                  25
                                       1
                                         Compl. – ECF No. 1 at 1; Administrative Record (“AR”) at 10. Record citations refer to material in
                                  26   the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top
                                       of documents.
                                  27   2
                                           Motion – ECF No. 14; Cross-Mot. – ECF No. 21.
                                  28   3
                                           Consent Forms – ECF Nos. 10, 11.

                                       ORDER – No. 17-cv-06895-LB
                                   1   for summary judgment, denies the Commissioner’s cross- motion for summary judgment, and

                                   2   remands for further proceedings.

                                   3

                                   4                                             STATEMENT
                                   5   1. Procedural History
                                   6         On February 26, 2014, Mr. Rivada, then age 42, filed a claim for supplemental security

                                   7   income (“SSI”) disability benefits under Title XVI of the Social Security Act, alleging severe

                                   8   anxiety, claustrophobia, and severe panic attacks. 4 He alleged an onset date of September 1,

                                   9   2013.5 The Commissioner denied the application initially on June 10, 2014, and on

                                  10   reconsideration on September 4, 2014.6

                                  11         On October 30, 2014, Mr. Rivada requested a hearing.7 On June 22, 2016, Administrative Law

                                  12   Judge David R. Mazzi (the “ALJ”) held a hearing in Oakland, California.8 Attorney Heather
Northern District of California
 United States District Court




                                  13   Freinkel represented Mr. Rivada.9 Mr. Rivada and Christopher Salvo, a Vocational Expert (“VE”),

                                  14   testified in person.10 On October 24, 2016, the ALJ issued an unfavorable decision.11 Mr. Rivada

                                  15   appealed the decision to the Appeals Council.12 The Appeal Council denied the request on October

                                  16   2, 2017.13 Mr. Rivada timely filed this action on December 1, 201714 and moved for summary

                                  17

                                  18
                                  19

                                  20   4
                                           See AR 47.
                                       5
                                  21       Id.
                                       6
                                           AR 49–72; 78–83.
                                  22   7
                                           See AR 84–87.
                                  23   8
                                           See AR 33.
                                       9
                                  24       See AR 33–34.
                                       10
                                            AR 33.
                                  25   11
                                            AR 17.
                                  26   12
                                            AR 88.
                                       13
                                  27        AR 1.
                                       14
                                            Compl. – ECF No.1.
                                  28

                                       ORDER – No. 17-cv-06895-LB                        2
                                   1   judgment.15 The Commissioner opposed the motion and filed a cross-motion for summary

                                   2   judgment.16

                                   3

                                   4   2. Summary of the Administrative Record and Administrative Findings

                                   5         2.1     Medical Records
                                   6               2.1.1   California Department of Corrections and Rehabilitation17
                                   7                  2.1.1.1        Neil Hirsch M.D. — Treating
                                   8         Dr. Hirsch saw Mr. Rivada multiple times from November 2015 through March 2016 while

                                   9   Mr. Rivada was incarcerated.18 Mr. Rivada’s intake records indicate that he sustained a wrist

                                  10   fracture due to a roofing accident.19 The resulting surgery inserted eight screws and a metal plate

                                  11   in the right wrist.20 Mr. Rivada is left-handed.21

                                  12         On November 19, 2015, Dr. Hirsch noted that Mr. Rivada had “a scar secondary to his fusion
Northern District of California
 United States District Court




                                  13   surgery” on his right hand and that “[h]e ha[d] excellent grip and normal sensation and

                                  14   circulation.”22 Dr. Hirsch also wrote: “Status post fusion of the carpal bones of the right hand.

                                  15   That is distant. We are also ordering for completeness . . . an x-ray of the right hand.”23

                                  16         In December 2015, Dr. Hirsch saw Mr. Rivada for blood-pressure monitoring and reviewed x-

                                  17   rays of Mr. Rivada’s right wrist.24 He wrote: “Right hand x-ray shows a small old avulsion injury

                                  18
                                  19   15
                                            Mot. – ECF No. 14.
                                  20   16
                                            Cross-Mot. for Summary Judgment – ECF No. 21.
                                       17
                                  21     Mr. Rivada stated that he was incarcerated from approximately August 2014 through June 2016. He
                                       was incarcerated at Alameda County Jail, Shasta County Jail, and Deuel Vocational Institution in
                                  22   Tracy, CA before being transferred to California Correctional Institute in October 2015. He received
                                       ongoing health treatment while incarcerated. AR 277–78.
                                  23   18
                                            AR 459–67.
                                       19
                                  24        AR 586.
                                       20
                                            Id., see, e.g., AR 42.
                                  25   21
                                            AR 586.
                                  26   22
                                            AR 467.
                                       23
                                  27        Id.
                                       24
                                            AR 462.
                                  28

                                       ORDER – No. 17-cv-06895-LB                           3
                                   1   along the second metacarpal. There is a dorsal carpal fusion. There are mild degenerative changes

                                   2   and mild soft tissue swelling.”25 Mr. Rivada refused a follow-up appointment that was to take

                                   3   place on February 3, 2016.26

                                   4         In March 2016, Dr. Hirsch saw Mr. Rivada a final time.27 He noted Mr. Rivada’s dyslipidemia

                                   5   and hypertension.28 He noted that the dyslipidemia was improving and that Mr. Rivada would

                                   6   continue his medications.29 Dr. Hirsch also noted that Mr. Rivada “refused any further

                                   7   monitoring” for hypertension and did not want any medications for hypertension.30 Dr. Hirsch

                                   8   assigned a TABE score of 8.8 and reported Mr. Rivada had effective communication.31

                                   9                  2.1.1.2   Mental-Health Care

                                  10         Mr. Rivada received mental-health care from providers while he was incarcerated. Mr. Rivada

                                  11   underwent an initial mental-health screening on June 2, 2015.32 The clinician found, as one of the

                                  12   potential adjustment issues, that there were indications of “a major depression” and that Mr.
Northern District of California
 United States District Court




                                  13   Rivada suffered from a mental illness.33 The clinician assigned a TABE score of no more than 4.0

                                  14   which required him to refer Mr. Rivada to a mental-health professional.34

                                  15         On June 2, 2015, in an initial health screening performed at Deuel Vocational Institution

                                  16   (DVI) after Mr. Rivada was transferred from Shasta County Jail, he presented with

                                  17

                                  18
                                  19   25
                                            Id.
                                  20   26
                                            AR 459.
                                       27
                                  21        Id.
                                       28
                                            Id.
                                  22   29
                                            Id.
                                  23   30
                                            Id.
                                  24
                                       31
                                         Id. TABE scores “reflect an inmate’s educational achievement level and are expressed in numbers
                                       reflecting grade level.” Marcelo v. Hartley, No. CV 06-3705 CAS (SS), 2008 WL 4057003, *4 n.7
                                  25   (C.D. Cal. Aug. 27, 2008). Subsequently, three doctors reported Mr. Rivada’s TABE score as 6.3 and
                                       on one occasion Dr. Hirsch reported it as 8.8 (See AR 465, 556).
                                  26   32
                                            AR 565.
                                       33
                                  27        Id.
                                       34
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                         4
                                   1   hyperlipidemia, dysthymia, a sleep disorder, and anxiety.35 Mr. Rivada reported “hearing voices or

                                   2   seeing things that [were] not there.”36 K Reynolds, a registered nurse (“RN”), recommended a

                                   3   referral to a mental-health professional.37

                                   4         On June 15, 2015, Mr. Rivada saw Dr. Paula Williams, for a suicide-risk evaluation.38 Dr.

                                   5   Williams opined that Mr. Rivada was not suicidal.39 Dr. Williams assigned a Global Assessment

                                   6   of Functioning (“GAF”) score of 6040 and determined that Mr. Rivada met the criteria for

                                   7   inclusion in the Mental Health Services Delivery System (“MHSDS”) based on “medical

                                   8   necessity.”41

                                   9         In August 2015, Z. Mora, PhD. also determined that Mr. Rivada met the criteria for inclusion

                                  10   in the MHSDS and assigned a GAF score of 62.42

                                  11         In October 2015, Mr. Rivada had an initial health screening at the California Correctional

                                  12   Institute after he transferred there from DVI.43 He reported having a “mental health illness” and
Northern District of California
 United States District Court




                                  13   being treated for depression in March 2015.44

                                  14

                                  15

                                  16

                                  17   35
                                            AR 518.
                                  18   36
                                            AR 519.
                                       37
                                  19        Id.
                                       38
                                            AR 585–90.
                                  20   39
                                            AR 590.
                                  21   40
                                         “According to the American Psychiatric Association’s Diagnostic and Statistical Manual of Mental
                                       Disorders, Fourth Edition (“DSM–IV”), a GAF of 51–60 indicates moderate symptoms (e.g., flat
                                  22   affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social,
                                       occupational, or school functioning (e.g., few friends, conflicts with peers of co-workers. See Am.
                                  23   Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 34 (4th ed. text rev. 2000).
                                       GAF scores of 61 to 70 indicate some mild symptoms or some difficulty in social, occupational, or
                                  24   school functioning, but the patient is generally functioning pretty well. Id.” Turner v. Commissioner of
                                       Social Security, No. 14-cv-04525-MEJ, 2015 WL 3546057 at n.1 (N.D. Cal., Jun. 5, 2015).
                                  25   41
                                            AR 563.
                                  26   42
                                            AR 562.
                                       43
                                  27        AR 514–15.
                                       44
                                            AR 515.
                                  28

                                       ORDER – No. 17-cv-06895-LB                         5
                                   1         In October 2015, Mr. Rivada reported depression and anxiety, specifying his depression “to be

                                   2   a 2–3 on a 0–10 scale and his anxiety to be at a 6–7 on that same scale.”45 He reported that his

                                   3   depression and anxiety were more elevated, and he only slept two to three hours per night, when

                                   4   he was living on the street.46 He had a problem with “racing thoughts.”47 In custody, he was

                                   5   sleeping an average of six hours per night.48 He attributed his symptoms in part to being

                                   6   incarcerated and away from his family.49 Under the DSM IV diagnoses, CSW A. Carrizales

                                   7   diagnosed him with adjustment disorder with anxiety, antisocial personality disorder,

                                   8   hyperlipidemia, and pyelonephritis.50 The GAF score was 65.51

                                   9         On November 14, 2015, Clinical Social Worker (“CSW”) Carrizales confirmed that Mr.

                                  10   Rivada met the criteria for inclusion in the MHSDS, based on “medical necessity.”52

                                  11         Mr. Rivada saw psychiatrist O. Umugbe, PhD. three times from October 2015 to January

                                  12   2016.53 Each time, Dr. Umugbe noted that Mr. Rivada suffered from Adjustment Disorder with
Northern District of California
 United States District Court




                                  13   Anxiety and Antisocial Personality Disorder.54 Dr. Umugbe assigned a GAF score of 64 or 65

                                  14   during each session.55

                                  15         Mr. Rivada saw Dr. Umugbe a final time on April 26, 2016.56 At the session, Mr. Rivada rated

                                  16   his depression as a six or seven (out of ten) and anxiety as a seven or eight.57 Mr. Rivada “fe[lt]

                                  17

                                  18
                                       45
                                            AR 572.
                                  19   46
                                            Id.
                                  20   47
                                            Id.
                                       48
                                  21        Id.
                                       49
                                            Id.
                                  22   50
                                            AR 573.
                                  23   51
                                            Id.
                                       52
                                  24        AR 561.
                                       53
                                            AR 594–95, 597–98.
                                  25   54
                                            AR 598.
                                  26   55
                                            AR 582, 595, 597.
                                       56
                                  27        AR 591.
                                       57
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                        6
                                   1   alright” and denied delusions.58 Dr. Umugbe noted his good cognition and fair insight and

                                   2   judgment.59 After the session, Dr. Umugbe increased Mr. Rivada’s prescription for Vistaril (for

                                   3   anxiety) and renewed Mr. Rivada’s prescription for Prozac (for depression).60

                                   4              2.1.2   Rebecca Jedel, Ph.D. — Examining
                                   5         On May 9, 2014, Dr. Jedel conducted a clinical examination of Mr. Rivada at the request of

                                   6   the Social Security Administration (“SSA”).61

                                   7         Mr. Rivada came to the appointment with a case worker from his shelter.62 Dr. Jedel observed

                                   8   that Mr. Rivada “entered the room in an agitated manner, looking around and rubbing his hands on

                                   9   his legs.63 He became tearful when she asked him personal questions and had difficulty talking

                                  10   about himself.64 He did maintain his composure when he felt he was supported and was able to

                                  11   complete the interview.”65

                                  12         In describing Mr. Rivada’s mental status, Dr. Jedel noted that he was unkempt, agitated, and
Northern District of California
 United States District Court




                                  13   anxious.66 She reported that he was on “high alert.”67 He made eye contact rarely, his judgment

                                  14   and insight were “poor,” and his thought process was “confused.”68 She noted that his speech,

                                  15   attention, intelligence were “within normal limits” and that he did not express suicidal ideation.69

                                  16          During the examination Mr. Rivada “complained of pervasive anxiety, which impeded his

                                  17   daily life such that he cannot attend social event [sic], go out on public [sic], use public transit or

                                  18
                                  19   58
                                            Id.
                                  20   59
                                            Id.
                                       60
                                  21        AR 592.
                                       61
                                            AR 372.
                                  22   62
                                            Id.
                                  23   63
                                            Id.
                                       64
                                  24        Id.
                                       65
                                            Id.
                                  25   66
                                            AR 373.
                                  26   67
                                            Id.
                                       68
                                  27        Id.
                                       69
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                          7
                                   1   attempt to work.”70 Mr. Rivada reported that he was severely beaten by his father throughout his

                                   2   childhood and was placed into foster care when he was a teenager.71 He reported that he suffered

                                   3   from panic attacks, had poor sleep, almost no appetite, and racing thoughts, and was unable to

                                   4   concentrate. He constantly felt agitated.72

                                   5         Under the DSM-IV, Dr. Jedel diagnosed Mr. Rivada with PTSD and Generalized Anxiety.73

                                   6   She noted Mr. Rivada’s “fused wrist” and that he was “homeless” and “had a newborn child and

                                   7   limited access to healthcare.”74 Dr. Jedel assigned him a GAF score of 45 with an accompanying

                                   8   note of “serious symptoms.”75

                                   9         She opined that Mr. Rivada had “serious impairments” in all of the listed work-related

                                  10   activities:
                                                1.     Ability to understand, carry out and remember simple instructions
                                  11
                                                2.     Ability to understand, carry out and remember complex instructions
                                  12            3.     Ability to maintain adequate attention/ concentration
Northern District of California
 United States District Court




                                                4.     Ability to maintain adequate pace or persistence to perform a) 1 or 2 step repetitive
                                  13
                                                       tasks, or b) complex tasks
                                  14              5.   Ability to respond appropriate[ly] [to] co-workers, a supervisor and public
                                                  6.   Ability to respond appropriate[ly] to usual work situations (e.g. attendance, safety, etc.)
                                  15
                                                  7.   Ability to adapt to changes in routine work setting
                                  16              8.   Any limitations due to emotional impairments
                                                  9.   Ability to manage money for own best interests[.]76
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22
                                       70
                                            AR 372.
                                  23   71
                                            Id.
                                  24   72
                                            Id.
                                       73
                                  25        AR 374.
                                       74
                                            Id.
                                  26   75
                                         Id.. “[A] GAF score between 41 and 50 describes ‘serious symptoms’ or ‘any serious impairment in
                                  27   social, occupational, or school functioning.’” Garrison, 759 F.3d at 1002 n.4.
                                       76
                                            AR 375.
                                  28

                                       ORDER – No. 17-cv-06895-LB                             8
                                   1         Mr. Rivada made eye contact rarely, his judgment and insight were poor, and his thought

                                   2   process was confused.77 She noted that his speech, attention, and intelligence were “within normal

                                   3   limits” and he did not express suicidal ideation.78

                                   4              2.1.3   Disability Determination Explanations — Non-Examining

                                   5         During the administrative process, non-examining doctors conducted two disability

                                   6   determination explanations (“DDEs”), one related to his initial claim for disability and a second

                                   7   related to his claim at the reconsideration level.79

                                   8         As part of the first DDE, K. Thai, a disability evaluations analyst summarized Mr. Rivada’s

                                   9   medical history.80 K. Thai also contacted Mr. Rivada by phone on May 27, 2014.81 After the call

                                  10   he wrote the following summary:

                                  11              [Mr. Rivada] stated that he injured his wrist “sometime last year” and was seen for
                                                  it briefly but has received no follow up care. He stated that the pain comes and goes
                                  12              and that it can be controlled [with over the counter] ibuprofen and medicinal
Northern District of California
 United States District Court




                                                  marijuana. He stated that . . . it does not limit his ability to function/work. I
                                  13              informed him, if needed, we can schedule for an [orthopedic consultative
                                  14              examination], but [he] declined, stating that his pain is tolerable and controlled with
                                                  ibuprofen/marijuana. I asked why then, did he say at the [consultative examination]
                                  15              that he is unable to engage in regular care due to pain. He stated that prior to the
                                                  [examination] he did not take any pain meds or smoke marijuana to ease the pain.82
                                  16
                                             P. Davis, Psy. D., reviewed K. Thai’s summary.83 Dr. Davis found that Mr. Rivada’s PTSD
                                  17
                                       diagnosis “receive[d] no weight” because it was “not supported by signs.”84 Dr. Davis found that
                                  18
                                       Dr. Jedel’s opinion was “not supported” and gave it no weight.85 Dr. Davis wrote that “[a]lthough
                                  19
                                       this [claimant] may have been anx[ious], his condition is notconsidered to be severely limiting his
                                  20

                                  21
                                       77
                                            AR 373.
                                  22   78
                                            Id.
                                  23   79
                                            AR 47–58, 59–67.
                                       80
                                  24        AR 51–52.
                                       81
                                            AR 51.
                                  25   82
                                            Id.
                                  26   83
                                            AR 53.
                                       84
                                  27        Id.
                                       85
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                            9
                                   1   abilities.”86 Dr. Davis found that Mr. Rivada’s anxiety-related disorders and substance addiction

                                   2   disorders did not meet the B or C criteria of listing 12.06 or 12.09.87 J. Zheutlin, M.D. found Mr.

                                   3   Rivada’s physical impairment to be “nonsevere.”88 The final determination in the DDE was that

                                   4   Mr. Rivada was not disabled.89

                                   5         On reconsideration. D. Lee, M.D. write that based on the evidence, he “affirm[ed] the Initial

                                   6   assessment that [Mr. Rivada] had no severe physical” disability.90 L. Colsky, M.D. noted that Mr.

                                   7   Rivada had six medically determinable impairments that were non-severe.91 Dr. Colsky also found

                                   8   that Mr. Rivada’s anxiety-related disorders and substance addiction disorders did not meet the B

                                   9   or C criteria of listing 12.06 or 12.09.92 Dr. Colsky quoted Dr. Davis’s earlier opinion that Mr.

                                  10   Rivada’s PTSD diagnosis and Dr. Jedel’s assessment should receive no weight.93 The final

                                  11   determination was that Mr. Rivada was not disabled.94

                                  12         2.2     Mr. Rivada’s Testimony
Northern District of California
 United States District Court




                                  13         At the June 22, 2016 hearing, Mr. Rivada was represented by an attorney.95 The ALJ first

                                  14   asked Mr. Rivada about his prior work.96 Mr. Rivada said that his prior work consisted of

                                  15   “stacking tires in trailers,” and he did that job until he injured his leg falling off a trailer.97 He did

                                  16

                                  17

                                  18   86
                                            Id.
                                  19   87
                                         AR 54. Paragraphs “A”, “B”, and “C” refer to the Listing requirements found in 20 CFR 404 subpart
                                       P 12.00. In those requirements, the applicant must possess factors described in both paragraphs “A”
                                  20   and “B”, or paragraphs “A” and “C”.
                                       88
                                  21        AR 53.
                                       89
                                            AR 56.
                                  22   90
                                            AR 62.
                                  23   91
                                            Id.
                                       92
                                  24        AR 63.
                                       93
                                            AR 64.
                                  25   94
                                            AR 65.
                                  26   95
                                            AR 33.
                                       96
                                  27        AR 37.
                                       97
                                            AR 37–38.
                                  28

                                       ORDER – No. 17-cv-06895-LB                          10
                                   1   not have trouble getting along with the people he worked with at that job.98 He testified that he

                                   2   was taking Prozac.99

                                   3         Mr. Rivada’s attorney then questioned him. Mr. Rivada testified that he dropped out of high

                                   4   school in “10th or 11th grade.”100 He described his symptoms of depression: “Sometimes I don’t

                                   5   sleep or I don’t want to eat. I start crying for no apparent reason. I’ll want to do nothing but sleep

                                   6   and not eat. I’ll maybe sleep, if I do, three or four hours.”101 He described feeling “helpless” and

                                   7   “worthless” because “I’m not there to help support myself or my son or fiancé, and it just makes

                                   8   me feel less of a person, of a man, of a father.”102

                                   9         Mr. Rivada then discussed symptoms of anxiety including “sweating [and] shortness of

                                  10   breath.”103 He said sometimes “[i]t feels like there’s like 400 pounds sitting on my chest and I

                                  11   can’t breathe.”104 He explained that he feels “anger because [he] can’t control [himself] or the way

                                  12   [his] mind is” and “the way my mind races makes my anxiety worse.”105 He stated that he “can
Northern District of California
 United States District Court




                                  13   hardly sit still—twitching my fingers, restless legs, always twitching.”106 He experienced panic

                                  14   attacks when he felt “trapped or cornered” and it “[felt] like [his] back [was] against a wall—about

                                  15   three or four times a day—five times a day.”107 He noted that “[i]t’s about the same” whether he is

                                  16   incarcerated or “outside” and that it’s related to “being around a lot of people.”108

                                  17

                                  18
                                  19

                                  20   98
                                            AR 38.
                                       99
                                  21        Id.
                                       100
                                             AR 39.
                                  22   101
                                             Id.
                                  23   102
                                             Id.
                                       103
                                  24         Id.
                                       104
                                             Id.
                                  25   105
                                             Id.
                                  26   106
                                             Id.
                                       107
                                  27         AR 40.
                                       108
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                         11
                                   1         Mr. Rivada testified that he had trouble concentrating.109 “I lose my train of thought or I'll

                                   2   forget what I'm doing and I'll just sit there like, duh, and I'll stare. Every day I have trouble with

                                   3   it.”110 He also said that he had trouble getting along with other people.111 It was “easier for [him]

                                   4   to just be alone, not say anything” and that he felt that way whether he was incarcerated or not.112

                                   5   He avoided other people to avoid conflicts with them.113 He felt like he experienced “culture

                                   6   shock” when he left prison because “you have to act different in jail or prison.”114

                                   7         Mr. Rivada’s medications made him “…feel tired a lot, and I’m always—I’m always hungry.

                                   8   Not matter how much I eat, I’ll still eat…. Sometimes I feel, like, I don’t know, zombie–like, like

                                   9   I can’t pay attention and I’ll just space out.”115

                                  10         Mr. Rivada also testified about his wrist injury.116 He had a partial fusion wrist surgery in 2001

                                  11   or 2002 that included “eight titanium screws and a titanium plate.”117 As a result, he “can’t push,

                                  12   pull or lift anything over 30 or 35 pounds” and “[i]t starts bothering [him] when the weather gets
Northern District of California
 United States District Court




                                  13   really cold.”118 The injury was to Mr. Rivada’s right wrist but he is left-handed.119 He testified that

                                  14   the injury affected his ability to conduct fine-motor movements such as “writing, typing, or

                                  15   handling small objects.”120

                                  16         Mr. Rivada said that he had a hard time obtaining “ongoing access to medical treatment or

                                  17   mental health treatment” because he had trouble leaving his home when he had one, because of his

                                  18
                                  19   109
                                             Id.
                                  20   110
                                             Id.
                                       111
                                  21         Id.
                                       112
                                             Id.
                                  22   113
                                             AR 41.
                                  23   114
                                             Id.
                                       115
                                  24         Id.
                                       116
                                             AR 42.
                                  25   117
                                             Id.
                                  26   118
                                             Id.
                                       119
                                  27         Id.
                                       120
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                           12
                                   1   paranoia, and also had “been homeless a lot.”121 Being outside made him “paranoid, and [he]

                                   2   think[s] everybody’s staring at [him] or they know that [he] had just gotten out of prison or jail or

                                   3   people know that something’s wrong with him.”122

                                   4         2.3   Vocational Expert Testimony

                                   5         Vocational expert Christopher Salvo testified at the hearing.123 Based on Mr. Rivada’s

                                   6   testimony, he classified his past temporary work stacking tires as “[u]nskilled with an SVP

                                   7   [specific vocational preparation] of 2[,] [n]ormally medium in nature, but, according to the

                                   8   records, he was doing heavy to very-heavy work, as he was lifting 100 pounds and possibly

                                   9   more.”124 There was no further examination or testimony.125

                                  10         2.4   Administrative Findings
                                  11         The ALJ followed the five-step sequential-evaluation process to determine whether Mr.

                                  12   Rivada was disabled and concluded that he was not.126
Northern District of California
 United States District Court




                                  13         At step one, the ALJ found that that Mr. Rivada had not engaged in substantial gainful activity

                                  14   since he filed his application on February 26, 2014.127

                                  15         At step two, the ALJ found that Mr. Rivada had two severe impairments: affective disorders

                                  16   and personality disorder.128

                                  17

                                  18
                                  19

                                  20   121
                                             AR 43.
                                  21   122
                                             Id.
                                       123
                                  22         AR 23.
                                       124
                                           AR 43–44; Specific Vocational Preparation (“SVP”) is defined “as the amount of lapsed time
                                  23   required by a typical worker to learn the techniques, acquire the information, and develop the facility
                                       needed for average performance in a specific job-worker situation.” On the SVP scale, a 2 refers to any
                                  24   training “beyond short demonstration up to and including 1 month.” Dictionary of Occupational Titles,
                                       App. C, 1991 WL 688702 (4th ed. 1991).
                                  25   125
                                             See AR 44.
                                  26   126
                                             AR 20–28.
                                       127
                                  27         AR 22.
                                       128
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                        13
                                   1         The ALJ did not find that Mr. Rivada had any physical impairments that were severe.129

                                   2   Specifically, regarding Mr. Rivada’s wrist, the ALJ wrote:

                                   3               While 2013 records indicate that the claimant reportedly sustained a wrist fracture
                                                   due to punching concrete years before,130 see Exhibit 2F, and wrist x-rays dated
                                   4               November 23, 2015 confirmed a dorsal carpal fusion with mild degenerative
                                                   changes, Neil Hirsch, M.D., found that this condition did not require further follow-
                                   5               up (Exhibit 9F at 15 and 20). There is no indication that claimant has had treatment
                                   6               for his wrist impairment since his application date. . . I note that the claimant did
                                                   not allege [sic] physical impairments when he filed his application. Exhibit 2E.131
                                   7

                                   8         At step three, the ALJ found that Mr. Rivada did not have an impairment or combination of

                                   9   impairments that met or medically equaled the severity of a listed impairment.132 Specifically, the

                                  10   ALJ evaluated Mr. Rivada’s impairments under listing 12.04.133 He held that the evidence did not

                                  11   show marked restriction of activities of daily living, marked difficulties in maintaining social

                                  12   functioning, marked difficulties in maintaining concentration, or repeated episodes of
Northern District of California
 United States District Court




                                  13   decompensation.134 Rather, the ALJ found that Mr. Rivada had only mild restrictions of his

                                  14   activities of daily living, mild to moderate difficulties in social functioning, no episodes of

                                  15   decompensation, and mild difficulties with concentration, persistence, and pace.135

                                  16

                                  17
                                       129
                                             Id.
                                  18   130
                                          On May 29, 2013, while he was being treated at Tri-Health Center, Mr. Rivada reported punching
                                  19   “something concrete,” resulting in a possible wrist fracture. AR 304. This appears to be a separate
                                       incident from the injury that required his wrist surgery in “2001 or 2002.” AR 42.
                                  20   131
                                             AR 22‒23.
                                       132
                                  21         AR 23.
                                       133
                                           To meet the paragraph B criteria for listing 12.04, a claimant must demonstrate an “[e]xtreme
                                  22   limitation of one, or marked limitation of two, of the following areas of mental functioning: (1)
                                       Understand, remember, or apply information; (2) Interact with others; (3) Concentrate, persist, or
                                  23   maintain pace; (4) Adapt or manage oneself. 20 C.F.R. pt. 5, subpt. P, app’x 1. To meet the paragraph
                                       C criteria for listing 12.04, a claimant must have a “mental disorder . . . [that] is ‘serious and
                                  24   persistent’ . . .” and there must be “evidence of both (1) Medical treatment, mental health therapy,
                                       psychological support(s), or a highly structured setting(s) that is ongoing and that diminishes the
                                  25   symptoms or signs of your mental disorder; and (2) Marginal adjustment, that is you have minimal
                                       capacity to adapt to changes in your environment or to demands that are not already party of your daily
                                  26   life.” Id.
                                       134
                                  27         AR 23.
                                       135
                                             AR 24.
                                  28

                                       ORDER – No. 17-cv-06895-LB                           14
                                   1         The ALJ reviewed the mental-health records from A. Carrizales, CSW, and Dr. Umugbe.136 He

                                   2   wrote:

                                   3               Claimant’s mental health treatment records are inconsistent with a Listing-level
                                                   impairment or with a more restrictive residual functional capacity that found herein
                                   4               for any twelve-month period. The medical evidence of record shows that claimant
                                                   was treated for dysthymia with prescribed Prozac and trazodone on April 30, 2015
                                   5               (Exhibit 9F at 36). In an initial screening dated October 23, 2015, claimant denied
                                   6               feeling depressed more than half the time in the last two weeks. He denied suicidal
                                                   ideation or homicidal ideation, and did not appear to have any difficulty
                                   7               understanding or responding to questions (Exhibit 8F at 106). On November 4,
                                                   [2015], Oghenesume Umugbe, M.D., diagnosed claimant with an adjustment
                                   8               disorder with anxiety and an antisocial personality disorder. He prescribed
                                                   fluoxetine and Remeron and assigned a [GAF] score of 65, consistent with mild
                                   9
                                                   symptoms . . . (Exhibit 9F at 59, 70, 73, and 77). From November 10 to April 26,
                                  10               2016, Dr. Umugbe assigned GAF scores of 64, also consistent with mild symptoms
                                                   (Exhibit 9F at 69). As discussed below, treatment records indicate that symptoms
                                  11               also have been a situational response to his incarceration. Treatment records show
                                                   minimal treatment with mild symptoms that generally have been stable on
                                  12               medication.137
Northern District of California
 United States District Court




                                  13
                                             The ALJ “considered but assign[ed] little weight to the assessment of consultative examiner
                                  14
                                       Rebecca Jedel, Ph.D., in light of the record as a whole.”138 The ALJ wrote:
                                  15
                                                   On May 9, 2014, Dr. Jedel performed a psychological consultative examination.
                                  16               Claimant appeared unkempt, agitated, anxious on high alert, with attention and
                                                   intelligence within normal limits, but with memory limitations. Dr. Jedel’s notes do
                                  17               not provide more specific observations to support her opinions. She diagnosed a
                                                   [PTSD] and general anxiety disorder and assigned a GAF score of 45, consistent
                                  18               with severe symptoms. Dr. Jedel opined claimant would have serious limitations in
                                  19               all work-related abilities (Exhibit 6F at 1‒4). I find that this opinion is contradicted
                                                   by the weight of the additional evidence of record, including the records discussed
                                  20               above; it is based upon a one-time evaluation and appears to have relied in large
                                                   part on the claimant’s self-reported symptoms and limitations. Significantly, Dr.
                                  21               Jedel had not medical records to review. Exhibit 6F at 1.139
                                  22
                                       Referring to the DDEs the ALJ wrote, “[t]he State agency psychological and psychiatric
                                  23
                                       consultants rejected [Dr. Jedel’s] assessment and found that the claimant has no severe mental
                                  24

                                  25   136
                                             AR 23.
                                  26   137
                                             Id.
                                       138
                                  27         AR 24.
                                       139
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                             15
                                   1   impairment.”140

                                   2         In evaluating the “paragraph B” criteria of listing 12.04, the ALJ found Mr. Rivada had a mild

                                   3   restriction in daily living and concentration, persistence or pace, and a moderate difficulty in

                                   4   maintaining social functioning.141 The ALJ found he “ha[d] experienced no episodes of

                                   5   decompensation which have been of extended duration” and “[t]he medical evidence of record

                                   6   indicates no episodes of decompensation.”142 The ALJ wrote: “Because claimant’s mental

                                   7   impairments do not cause at least two ‘marked’ limitations or one ‘marked’ limitation and

                                   8   ‘repeated’ episodes of decompensation each of extended duration, the ‘paragraph B’ criteria are

                                   9   not satisfied.”143

                                  10         The ALJ also found that the “paragraph C” criteria of Section 12.04 were not satisfied: “The

                                  11   medical evidence does not demonstrate a medically documented history of a chronic affective

                                  12   disorder of at least 2 years’ duration that has caused more than a minimal limitation of ability to
Northern District of California
 United States District Court




                                  13   do basic work activities….”144

                                  14         At step four, the ALJ did not reach the issue of whether Mr. Rivada could perform past

                                  15   relevant work, because the ALJ found that he was not disabled.145 The ALJ determined Mr.

                                  16   Rivada had the residual functional capacity (“RFC”) to perform a full range of work at all

                                  17   exertional levels.146 But, the ALJ gave Mr. Rivada the “benefit of the doubt” and restricted him to

                                  18   “simple routine tasks equating to unskilled work.”147

                                  19

                                  20
                                       140
                                  21         Id.
                                       141
                                             Id.
                                  22   142
                                             Id.
                                  23   143
                                             Id.
                                       144
                                  24         Id.
                                       145
                                           AR 27. The ALJ noted that “while claimant has three years of substantial gainful activity level
                                  25   income in the last 15 years, it is unclear that he had substantial gainful activity earnings from any
                                       single job, and it is not necessary to resolve this issue because the claimant is found not disabled at a
                                  26   later step of the evaluation process.”
                                       146
                                  27         AR 26.
                                       147
                                             AR 25.
                                  28

                                       ORDER – No. 17-cv-06895-LB                          16
                                   1         In reaching the conclusion, the ALJ followed a two-step process.148 First, he determined

                                   2   whether there was “an underlying medically determinable physical or mental impairment . . .that

                                   3   could reasonably be expected to produce the type of the claimant’s pain or other symptoms.”149

                                   4   Second, the ALJ evaluated their “intensity, persistence, and limiting effects. . . . [w]henever

                                   5   statements about the intensity, persistence, or functionally limiting effects . . .are not substantiated

                                   6   by objective medical evidence, [the ALJ] must consider other evidence in the record to determine

                                   7   if claimant’s symptoms limit the ability to do work-related activities.”150

                                   8         The ALJ found that while Mr. Rivada’s impairments could cause the alleged symptoms he

                                   9   described, Mr. Rivada’s “[s]tatements concerning the intensity, persistence and limiting effects of

                                  10   these symptoms are not found consistent with the medical evidence and other evidence in the

                                  11   record. . ..”151 The ALJ concluded that “[t]he medical evidence [did] not warrant a finding of a

                                  12   more restrictive residual functional capacity for any twelve-month period.”152
Northern District of California
 United States District Court




                                  13         The ALJ noted that the record contained no mental-health treatment records before October

                                  14   2015, when Mr. Rivada began a mental-health treatment plan in prison with Dr. Umugbe and A.

                                  15   Carrizales, CSW.153 The ALJ wrote that Mr. Rivada’s mental-health records in prison “indicate he

                                  16   was cooperative, and mental status examinations consistently showed good cognition; they contain

                                  17   no reference to any significant social problems.”154 The ALJ wrote, “in general, the medical

                                  18   evidence shows depression that generally has been a situational reaction to his present

                                  19   incarceration but that is not reasonably shown to have been of such severity as to have precluded

                                  20   at least simple routine tasks.”155

                                  21

                                  22   148
                                             Id.
                                  23   149
                                             Id.
                                       150
                                  24         Id.
                                       151
                                             AR 25–26.
                                  25   152
                                             AR 26.
                                  26   153
                                             Id.
                                       154
                                  27         Id.
                                       155
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06895-LB                         17
                                   1         At step five, the ALJ held that Mr. Rivada’s “limitations do not restrict him from meeting the

                                   2   intellectual and emotional demands of at least unskilled, competitive, remunerative work on a

                                   3   sustained basis.”156 The ALJ made the finding under Section 204.00 of the Medical-Vocational

                                   4   Guidelines,157 noting Mr. Rivada “may be expected to perform [] the 2,500 medium, light, and

                                   5   sedentary occupations administratively noticed in the [guidelines].”158 The ALJ concluded that,

                                   6   “considering [Mr. Rivada’s] age, education, work experience, and [RFC], there are jobs that exist

                                   7   in significant numbers in the national economy that the claimant can perform,” and therefore he

                                   8   was “not disabled.”159

                                   9

                                  10                                        STANDARD OF REVIEW
                                  11         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  12   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set
Northern District of California
 United States District Court




                                  13   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  14   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                  15   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).

                                  16   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                  17   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  18   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                  19   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                  20   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                  21   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                  22   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).

                                  23

                                  24
                                       156
                                  25         AR 27.
                                       157
                                          The Medical-Vocational Guidelines (or, “the Grids”) were created by the Secretary of Health and
                                  26   Human Services to assist in determining if a job exists for an individual with certain qualifications and
                                       disabilities. Heckler v. Campbell, 461 U.S. 458, 458 (1983).
                                  27   158
                                             AR 27–28.
                                  28   159
                                             AR 28.

                                       ORDER – No. 17-cv-06895-LB                         18
                                   1   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                   2   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                   3

                                   4                                            APPLICABLE LAW

                                   5      A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                   6   physical or mental impairment which can be expected to result in death or which has lasted or can

                                   7   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                   8   “impairment or impairments are of such severity that he or she is not only unable to do his

                                   9   previous work but cannot, considering his age, education, and work experience, engage in any

                                  10   other kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §

                                  11   1382c(a)(3)(A) & (B). The five-step analysis for determining whether a claimant is disabled

                                  12   within the meaning of the Social Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20
Northern District of California
 United States District Court




                                  13   C.F.R. § 404.1520).

                                  14          Step One. Is the claimant presently working in a substantially gainful activity? If
                                              so, then the claimant is “not disabled” and is not entitled to benefits. If the claimant
                                  15          is not working in a substantially gainful activity, then the claimant case cannot be
                                              resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R. §
                                  16          404.1520(a)(4)(i).
                                  17          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                              not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                  18          C.F.R. § 404.1520(a)(4)(ii).
                                  19          Step Three. Does the impairment “meet or equal” one of a list of specified
                                              impairments described in the regulations? If so, the claimant is disabled and is
                                  20          entitled to benefits. If the claimant’s impairment does not meet or equal one of the
                                  21          impairments listed in the regulations, then the case cannot be resolved at step three,
                                              and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  22          Step Four. Considering the claimant’s RFC, is the claimant able to do any work
                                  23          that he or she has done in the past? If so, then the claimant is not disabled and is not
                                              entitled to benefits. If the claimant cannot do any work he or she did in the past,
                                  24          then the case cannot be resolved at step four, and the case proceeds to the fifth and
                                              final step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  25
                                              Step Five. Considering the claimant’s RFC, age, education, and work experience,
                                  26          is the claimant able to “make an adjustment to other work?” If not, then the
                                              claimant is disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If
                                  27          the claimant is able to do other work, the Commissioner must establish that there
                                              are a significant number of jobs in the national economy that the claimant can do.
                                  28

                                       ORDER – No. 17-cv-06895-LB                        19
                                                  There are two ways for the Commissioner to show other jobs in significant
                                   1              numbers in the national economy: (1) by the testimony of a vocational expert or (2)
                                   2              by reference to the Medical-Vocational Guidelines at 20 C.F.R., part 404, subpart
                                                  P, app. 2.
                                   3

                                   4         For steps one through four, the burden of proof is on the claimant. At step five, the burden
                                   5   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419
                                   6   (9th Cir. 1986).
                                   7

                                   8                                                APPLICATION
                                   9         Mr. Rivada contends the ALJ erred by:
                                  10         (1) failing to properly evaluate and weigh the opinion of examining psychologist Dr. Jedel;
                                  11         (2) finding Mr. Rivada’s wrist injury not severe, and failing to consider his physical
                                  12              impairment at step five;
Northern District of California
 United States District Court




                                  13         (3) finding Mr. Rivada’s testimony not credible; and
                                  14         (4) failing to properly apply the Medical-Vocational Guideline rules.160
                                  15

                                  16   1. Whether the ALJ Erred by Discounting Dr. Jedel’s Opinion

                                  17         Mr. Rivada contends the ALJ provided insufficient grounds for rejecting Dr. Jedel’s

                                  18   opinion.161 The court agrees.

                                  19         The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                  20   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  21   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  22   including each medical opinion in the record, together with the rest of the relevant evidence.

                                  23   20 C.F.R. § 416.927(b); see also Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing

                                  24   court [also] must consider the entire record as a whole and may not affirm simply by isolating a

                                  25   specific quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                  26
                                  27   160
                                             Mot. ‒ ECF No. 14.
                                  28   161
                                             Id. at 9.

                                       ORDER – No. 17-cv-06895-LB                         20
                                   1      “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   2   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                   3   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Social Security regulations

                                   4   distinguish between three types of physicians: (1) treating physicians; (2) examining physicians;

                                   5   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                   6   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                   7   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                   8   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                   9   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  10       “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must state

                                  11   clear and convincing reasons that are supported by substantial evidence.” Ryan, 528 F.3d at 1198

                                  12   (alteration in original) (internal quotation marks and citation omitted). By contrast, if the ALJ
Northern District of California
 United States District Court




                                  13   finds that the opinion of a treating or examining doctor is contradicted by another opinion, a

                                  14   reviewing court will require only that the ALJ provide “specific and legitimate reasons supported

                                  15   by substantial evidence in the record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)

                                  16   (internal quotation marks and citation omitted); see also Garrison, 759 F.3d at 1012 (“If a treating

                                  17   or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject

                                  18   it by providing specific and legitimate reasons that are supported by substantial evidence.”)

                                  19   (internal quotation marks and citation omitted). The opinions of non-treating or non-examining

                                  20   physicians may serve as substantial evidence when the opinions are consistent with independent

                                  21   clinical findings or other evidence in the record. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.

                                  22   2002).

                                  23      An ALJ errs when he “rejects a medical opinion or assigns it little weight” without explanation

                                  24   or without explaining why “another medical opinion is more persuasive, or criticiz[es] it with

                                  25   boilerplate language that fails to offer a substantive basis for [her] conclusion.” Garrison, 759

                                  26   F.3d at 1012–13. “[F]actors relevant to evaluating any medical opinion, not limited to the opinion

                                  27   of the treating physician, include the amount of relevant evidence that supports the opinion and the

                                  28   quality of the explanation provided[,] the consistency of the medical opinion with the record as a

                                       ORDER – No. 17-cv-06895-LB                        21
                                   1   whole[, and] the specialty of the physician providing the opinion . . ..” Orn, 495 F.3d at 631.

                                   2   (citing 20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v. Bowen, 881 F.2d 747, 753 (9th

                                   3   Cir. 1989) (an ALJ need not agree with everything contained in the medical opinion and can

                                   4   consider some portions less significant than others).

                                   5         Here, the ALJ rejected Dr. Jedel’s opinion because it was contradicted by other evidence in the

                                   6   record, it was based on a one-time examination, it was based on Plaintiff’s statements, and she did

                                   7   not have medical records to review.162 The plaintiff argues that Dr. Jedel’s opinion was

                                   8   uncontradicted, requiring the ALJ to provide clear and convincing reasons for rejecting it, and that

                                   9   none of the reasons cited meet that standard.163 Dr. Jedel’s opinion is contradicted by the opinions

                                  10   of the non-examining physicians contained in the DDEs.164 Thus, the ALJ was required to give

                                  11   specific and legitimate reasons supported by the record for discounting the opinion. Reddick, 157

                                  12   F.3d at 725. But the court holds that the ALJ did not meet this standard.
Northern District of California
 United States District Court




                                  13         First, the ALJ rejected Dr. Jedel’s opinion because it was “contradicted by the weight of the

                                  14   additional evidence of record. . ..”165 A review of the record reveals that this is not the case. Mr.

                                  15   Rivada was consistently diagnosed with and treated for various mental disorders.166 . In

                                  16   summarizing the record, the ALJ focused on Mr. Rivada’s denying suicidal or homicidal ideation

                                  17   and his ability to understand and respond to questions, as well as the relatively high GAF scores

                                  18   assigned by Dr. Umugbe and A. Carrizales.167 He also repeatedly stated that Mr. Rivada’s

                                  19   symptoms were “situational response[s] to his incarceration.”168 But Mr. Rivada’s medical history

                                  20   contains consistent diagnoses of mental-health illnesses, including anxiety and depression.169 In

                                  21
                                       162
                                  22         AR 24.
                                       163
                                             Mot. – ECF No. 14 at 10.
                                  23   164
                                             Compare AR 372–75 with AR 47–58 and 59–67.
                                  24   165
                                             AR 24.
                                       166
                                  25      AR 573 (adjustment disorder with anxiety, antisocial personality disorder), 585 (adjustment
                                       disorder with anxiety), 592 (same), 606 (polysubstance abuse, substance induced mood disorder,
                                  26   anxiety disorder).
                                       167
                                             AR 23.
                                  27   168
                                             Id.
                                  28   169
                                             See, e.g., AR 514, 419, 561, 565.

                                       ORDER – No. 17-cv-06895-LB                         22
                                   1   Holohan v. Massanari, the Ninth Circuit observed that the ALJ was “selective in his reliance on

                                   2   [claimant’s treating physician’s] treatment notes” and held that merely because “a person who

                                   3   suffers from severe panic attacks, anxiety, and depression makes some improvement does not

                                   4   mean that the person’s impairments no longer seriously affect her ability to function in the

                                   5   workplace.” Holohan, 246 F.3d at 1205. Here, the ALJ was similarly selective in his reliance on

                                   6   instances of “mild symptoms” and did not consider the “overall diagnostic picture” reflected in

                                   7   Mr. Rivada’s mental health treatment records. Id. This was not a valid basis for rejecting Dr.

                                   8   Jedel’s opinion.

                                   9         Second, the ALJ rejected the opinion because the examination was “based upon a one-time

                                  10   evaluation” and Dr. Jedel “had no medical records to review.”170 This reason is not legitimate

                                  11   because, as the plaintiff points out, “the Social Security Administration routinely orders and relies

                                  12   on consultative examinations like the one it paid Dr. Jedel to perform.”171 Basing rejection on the
Northern District of California
 United States District Court




                                  13   fact that it was a one-time evaluation was “‘legally erroneous’ because ‘[t]he ALJ’s rationale

                                  14   would render all examining opinions superfluous, and [it] is contrary to the requirement that the

                                  15   ALJ consider all relevant evidence, including the medical opinions of examining doctors.’” Brown

                                  16   v. Berryhill, No. 17-02834 (JCS), 2018 WL 4700348 at 17 (N.D. Cal. September 29, 2018) (citing

                                  17   Thompson v. Berryhill, No. 17-305 (BAT), 2017 WL 4296971, at *5 (W.D. Wash. Sept. 29, 2017)

                                  18   (citing 20 C.F.R. § 416.945(a), which requires the ALJ to review “all of the relevant medical and

                                  19   other evidence”)); Sorg v. Astrue, No. C09-5063 (KLS), 2009 WL 4885184, at *8 (W.D. Wash.

                                  20   Dec. 16, 2009) (“just because [the physician] saw and evaluated [the] plaintiff one time does not

                                  21   alone invalidate any findings or opinions based thereon, particularly as the Commissioner himself

                                  22   often relies on such one-time evaluations in determining a claimant’s disability or lack thereof”).

                                  23         Third, the ALJ rejected Dr. Jedel’s opinion because she appeared “to have relied in large part

                                  24   on the claimant’s slef-reported symptoms and limitations.” This was not a specific and legitimate

                                  25   reason supported by the record. “[W]hen an opinion is not more heavily based on a patient’s self-

                                  26
                                       170
                                  27         AR 24.
                                       171
                                             Mot. – ECF No. 14 at 11.
                                  28

                                       ORDER – No. 17-cv-06895-LB                         23
                                   1   reports than on clinical observations, there is no evidentiary basis for rejecting the opinion.”

                                   2   Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). Dr. Jedel performed a “complete

                                   3   psychological evaluation” on Mr. Rivada, resulting in the report submitted to the SSA.172 There is

                                   4   no evidence that Dr. Jedel’s opinion and assignment of a GAF score of 45 was based primarily on

                                   5   Mr. Rivada’s self-reported symptoms, and not on her own evaluation.

                                   6         In sum, the court holds that the ALJ did not provide specific and legitimate reasons for

                                   7   discounting Dr. Jedel’s opinions. Garrison, 759 F.3d at 1012. This error matters because Dr.

                                   8   Jedel’s opinion is essential context for the ALJ’s determination that Mr. Rivada can “perform

                                   9   work at all exertional levels.”173 Specifically, Dr. Jedel determined that Mr. Rivada’s abilities to

                                  10   “maintain adequate pace or persistence to perform (1) 1 or 2 step simple repetitive tasks [and] (2)

                                  11   complex tasks,” “respond appropriate[ly] to usual work situations,” and “ability to adapt to

                                  12   changes in routine work setting[s],” would all be seriously impaired.174 If the ALJ properly
Northern District of California
 United States District Court




                                  13   weighed Dr. Jedel’s opinion regarding Mr. Rivada’s serious impairments as related to his ability to

                                  14   work, the ALJ’s final determination might have been different.

                                  15         The court thus remands for the ALJ’s reconsideration of Dr. Jedel’s opinion.

                                  16

                                  17   2. Whether the ALJ Erred by Finding Mr. Rivada’s Testimony Not Credible

                                  18         Mr. Rivada argues that the ALJ erred by discounting his testimony about his symptoms.175 The

                                  19   court agrees.

                                  20         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  21   at 1112. “‘First, the ALJ must determine whether the claimant has presented objective medical

                                  22   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  23   other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if the claimant

                                  24   produces that evidence, and “there is no evidence of malingering,” the ALJ must provide

                                  25
                                       172
                                  26         See AR 372–75.
                                       173
                                             AR 27.
                                  27   174
                                             AR 375.
                                  28   175
                                             Mot. – ECF No. 14 at 12–13.

                                       ORDER – No. 17-cv-06895-LB                         24
                                   1   “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding the

                                   2   severity of the claimant’s symptoms. Id (internal quotation marks and citations omitted).

                                   3         “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain, or

                                   4   else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                   5   423(d)(5)(A).’” Molina, 674 F.3d at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.

                                   6   1989)). “Factors that an ALJ may consider in weighing a claimant’s credibility include reputation

                                   7   for truthfulness, inconsistencies in testimony or between testimony and conduct, daily activities,

                                   8   and unexplained, or inadequately explained, failure to seek treatment or follow a prescribed course

                                   9   of treatment.” Orn, 495 F.3d at 636 (internal punctuation omitted). “The ALJ must identify what

                                  10   testimony is not credible and what evidence undermines the claimant’s complaints.” Burrell v.

                                  11   Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014); see, e.g., Morris v. Colvin, No. 16-CV-0674-JSC,

                                  12   2016 WL 7369300, at *12 (N.D. Cal. Dec. 20, 2016).
Northern District of California
 United States District Court




                                  13         The ALJ found that Mr. Rivada’s “statements concerning the intensity, persistence and

                                  14   limiting effects of [his] symptoms [were] not found consistent with the medical evidence and other

                                  15   evidence in the record.”176 The ALJ did not identify specifically what portions of Mr. Rivada’s

                                  16   testimony were not credible or specifically what evidence undermined his testimony regarding his

                                  17   symptoms. Thus, this did not constitute a specific, clear, and convincing reason for rejecting his

                                  18   testimony. Burrell, 775 F.3d at 1138.

                                  19
                                       3. Whether the ALJ Erred by Finding Mr. Rivada’s Wrist Injury to be Non-Severe
                                  20
                                             Mr. Rivada argues the ALJ erred at step two of the five-step sequential process by finding that
                                  21
                                       his wrist injury was not a severe physical impairment.177
                                  22
                                             At step two, the ALJ determines whether the claimant has a medically severe impairment or
                                  23
                                       combination of impairments. Smolen, 80 F.3d 1273 at 1290. The ALJ must consider entire record,
                                  24
                                       including evidence that both supports and detracts from its final decision. Reddick, 157 F.3d at
                                  25

                                  26
                                       176
                                  27         AR 25.
                                       177
                                             Mot. – ECF No. 14 at 13.
                                  28

                                       ORDER – No. 17-cv-06895-LB                         25
                                   1   720. An impairment is not severe if it does not significantly limit the claimant’s mental or physical

                                   2   abilities to do basic work activities. 20 C.F.R. § 404.1521(a).178 Basic work activities are “abilities

                                   3   and aptitudes necessary to do most jobs,” including, for example, “walking, standing, sitting,

                                   4   lifting, pushing, pulling, reaching, carrying, or handling.” 20 C.F.R. § 404.1521(b).

                                   5         The burden at step two is on the plaintiff and is a relatively low bar. The Ninth Circuit has held

                                   6   that “the step two inquiry is a de minimis screening device to dispose of groundless claims.”

                                   7   Smolen, 80 F.3d at 1290 (citing Bowen v. Yuckert, 482 U.S. 137 at 153–54 (1987)). Thus, “[a]n

                                   8   impairment or combination of impairments can be found ‘not severe’ only if the evidence

                                   9   establishes a slight abnormality that has no more than a minimal effect on an individual[’]s ability

                                  10   to work.” Id. (internal quotation marks omitted) (citing Yuckert v. Bowen, 841 F.2d 303, 306 (9th

                                  11   Cir.1988)).

                                  12         The ALJ held that Mr. Rivada’s wrist condition was not a severe physical impairment because
Northern District of California
 United States District Court




                                  13   his treating physician found no reason for further follow-up, and Mr. Rivada received no treatment

                                  14   for his wrist injury since his application date.179 Mr. Rivada argues that this is an insufficient

                                  15   justification because “no evidence that any treatment exists that would improve Plaintiff’s wrist

                                  16   condition.”180 But the record establishes that Dr. Hirsch examined Mr. Rivada over a period of

                                  17   time and diagnosed him with an “excellent grip and normal sensation and circulation” with only

                                  18   “mild degenerative changes” requiring no further treatment. 181 Also, when Mr. Rivada spoke with

                                  19   the disability evaluations analyst, he declined a referral to an orthopedist, stating his wrist pain

                                  20   was “tolerable and controlled” with ibuprofen and medical marijuana.182 See Warre v. Comm’r of

                                  21   Soc. Sec., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively

                                  22   with medication are not disabling for the purpose of determining eligibility for SSI benefits”).

                                  23

                                  24   178
                                          The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                       effective March 27, 2017. The previous version, effective to March 26, 2017, governs based on the
                                  25   date of the ALJ’s hearing, June 22, 2016.
                                       179
                                  26         AR 22.
                                       180
                                             Mot. – ECF No. 14 at 14.
                                  27   181
                                             AR 459; see AR 467.
                                  28   182
                                             AR 51.

                                       ORDER – No. 17-cv-06895-LB                          26
                                   1   Given this record, the evidence as a whole supports the ALJ’s determination that Mr. Rivada’s

                                   2   wrist injury was non-severe. See Reddick, 157 F.3d at 720.

                                   3

                                   4   4. Whether the ALJ Erred by Determining that Mr. Rivada Could Perform Other Work

                                   5      At step five, the burden shifts to the ALJ to determine whether the claimant can “make an

                                   6   adjustment to other work.” Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520). If the ALJ

                                   7   finds that the claimant can adjust to other work, he must then establish that there are a significant

                                   8   number of jobs in the national economy that the claimant can do.” Id. This can be established by

                                   9   either referring to the Medical-Vocational guidelines (the “Grids”) in 20 C.F.R., part 404, subpart

                                  10   P, appendix 2, or by taking testimony from a vocational expert. Id.

                                  11      Here, the ALJ relied solely on the Grids in making his assessment. Whether or not this was

                                  12   proper depends on whether the Grids “accurately and completely describe the claimant’s abilities
Northern District of California
 United States District Court




                                  13   and limitations.” Reddick, 157 F.3d at 729 (citing Jones v. Heckler, 760 F.2d 993, 998 (9th Cir.

                                  14   1985)). Whether this is true in this case, in turn, depends on the ALJ’s determination of Mr.

                                  15   Rivada’s abilities and limitations, which may or may not differ after reconsideration of the

                                  16   medical-opinion testimony. The court thus remands this issue for reconsideration too.

                                  17

                                  18                                            CONCLUSION
                                  19      The court grants Mr. Rivada’s summary-judgment motion, denies the Commissioner’s cross-

                                  20   motion, and remands the case for further proceedings consistent with this order.

                                  21

                                  22      IT IS SO ORDERED.

                                  23      Dated: January 18, 2019

                                  24                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  25                                                    United States Magistrate Judge
                                  26
                                  27

                                  28

                                       ORDER – No. 17-cv-06895-LB                        27
